UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6590



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANK PHILLIP KALITA, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:01-cr-00391-JCC)


Submitted: August 31, 2006                 Decided: September 7, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Phillip Kalita, Jr., Appellant Pro Se. Michael Edward Rich,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Frank Phillip Kalita, Jr., appeals the district court’s

order denying his request for copies at government expense.              We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Kalita, No. 1:01-cr-00391-JCC (E.D. Va.

filed Mar. 3, 2006; entered Mar. 6, 2006).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -